Case 1:21-cv-00001-LEK-RT Document 1 Filed 01/03/21 Page 1 of 5          PageID #: 1




JAY LAWRENCE FRIEDHEIM #4516
Admiralty Advocates
866 Iwilei Road, Suite 201
Honolulu, Hawaii 96817
Telephone No. (808) 545-5454
Fax No. (808) 528-1818
Email Jay@AdmiraltyAdvocates.com

             IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF HAWAII

                                 )
BETH DOST                        )      CIVIL NO. 1:21-cv-1
        Plaintiff,               )
                                 )
             vs.                 )      COMPLAINT;
                                 )      JURY DEMAND;
                                 )      SUMMONS
88 PALPAL KEEAUMOKU              )
L&C CORP.                        )
          Defendant              )
_______________________          )

                          COMPLAINT
Plaintiff BETH DOST, through her undersigned counsel, avers and alleges:
1. This Court has original jurisdiction under 28 U.S.C. § 1331 because a federal
question is raised herein, namely the alleged violation of the Americans With
Disabilities Act of 1990 (hereinafter “ADA”), 42 U.S.C. §§ 12101 et seq., and has
pendant jurisdiction over the parallel state law claim.


2. Venue lies with this Court because all events occurred within this District.
Case 1:21-cv-00001-LEK-RT Document 1 Filed 01/03/21 Page 2 of 5            PageID #: 2




3. Plaintiff DOST [“Plaintiff”] is a person with a disability that substantially limits
her mobility. Her physical condition qualifies her as a person with a disability
under federal and state law.
4. Defendant 88 PALPAL KEEAUMOKU L&C CORP. [“Defendant”] does
business in Hawaii as domestic profit corporation, duly registered with the State of
Hawaii Dept. of Commerce and Consumer Affairs’ Business Registration Division
as being engaged in the general grocery, retail and food business. Accordingly
Defendant is a public accommodation, operating a convenience store at 835
Keeaumoku Street 1-102, City & County of Honolulu.

                                 FACTS
5. On May 2, 2020, the Plaintiff entered the Defendant’s store to shop.


6. Plaintiff was assisted by her service dog on a proper leash.


7. Plaintiff has owned her service dog for several years and does not go anywhere
without it.


8. Plaintiff’s service dog performs numerous tasks to facilitate her daily life.
Having multiple sclerosis she needs assistance ambulating and maintaining her
balance. Her service dog performs that crucial task for her.


9. Upon her entry into Defendant’s store a male store employee stopped her. The
man told her she had to carry her service dog or put her service dog in a shopping
cart. If she did not do either, she would not be allowed in the store.
Case 1:21-cv-00001-LEK-RT Document 1 Filed 01/03/21 Page 3 of 5            PageID #: 3




10. Plaintiff explained that she could not do either because the dog was a service
animal that she needed on the floor to assist her maintain her balance.


11. Defendant’s employee disregarded her explanation that her dog was a service
animal.


12. Defendant’s employee told Plaintiff she would not be served in the store and
ordered her to leave the premises.


13. When Plaintiff then tried to enter the store, Defendant’s employee physically
blocked her passage.


14. Plaintiff insisted she had the right to be assisted by her service dog and
complained about the Defendant’s employee’s denial of her entry.


15. Defendant’s employee became verbally abusive and addressed the “f-word”
and the “b-word” to her. He continued to denigrate her personally, accusing her of
being “smelly” and calling her derogatory names like “musky lady.”


16. Plaintiff involuntarily left the store and immediately called the police.


                          CAUSES OF ACTION


17. Plaintiff brings causes of action pursuant to 42 U.S.C. § 12182(a) and 42
U.S.C. § 12182(a)(2)(A)(ii) based on the Defendant’s denying her full and equal
enjoyment of its goods, services, and facilities because of her disability for which
she is benefitted by the use of a service animal. Defendant refused to make a
Case 1:21-cv-00001-LEK-RT Document 1 Filed 01/03/21 Page 4 of 5             PageID #: 4




reasonable modification to its apparent “no pets” policy by permitting the
Plaintiff’s service animal in the store to assist her.


18. Plaintiff also brings a cause of action for violation of Hawaii Revised Statutes
§ 489-3 based on the Defendant’s denying her full and equal enjoyment of its
goods, services, and facilities because of her disability for which she is benefitted
by use of a service animal by refusing to permit her service animal to assist her in
its store.
                             RELIEF SOUGHT


19. Plaintiff seeks both legal and equitable relief.


20. Pursuant to 42 U.S.C. § 12188(a)(1) the Plaintiff seeks an injunction requiring
the defendant to train its employees interacting with the public as part of their job
duties on the correct protocol for service animals.


21. Pursuant to Hawaii Revised Statutes § 489-7.5(a)(2) the Plaintiff seeks an
injunction requiring the Defendant to train its employees interacting with the
public as part of their job duties on the correct protocol for service animals.


22. Pursuant to Hawaii Revised Statutes § 489-7.5(a)(1) the Plaintiff seeks
damages three times the amount of damages to be shown at trial for exacerbation
and worsening of her pre-existing psychological and emotional conditions for
which she was and is under professional medical treatment.


23. Pursuant to 42 U.S.C. § 12205 the plaintiff seeks all her reasonable attorney’s
fees and litigation costs.
Case 1:21-cv-00001-LEK-RT Document 1 Filed 01/03/21 Page 5 of 5             PageID #: 5




24. Pursuant to Hawaii Revised Statutes §489-7.5(a)(1) the plaintiff seeks all her
reasonable attorney’s fee and costs of litigation.


25. Plaintiff requests any and all further relief the Court deems justified by the
evidence adduced.
DATED: Honolulu, Hawaii, January 3, 2021
                                        /s/ Jay Lawrence Friedheim
                                        Jay Lawrence Friedheim, Esq.
                                        Attorney for Plaintiff
